Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: Page 2, lines 27 through page 3, line 9 are grammatically confusing because of improper use of punctuation.   
The disclosure is objected to because of the following informalities: Page 7, lines 12-24 are grammatically confusing because of improper use of punctuation.   
The disclosure is objected to because of the following informalities: Page 9, lines 1-21 are grammatically confusing because of improper use of punctuation.   
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of 
the first LCD screen and the second LCD screen overlapping one another and the backlight such that the light source outputs light transmitted through both the first and second LCD screens . . . each pixel being controllable so as to vary, in use, its transmittance to light generated by the back-light such that changing the transmittance of one or more pixels at corresponding positions in each of the first and second LCD screens relative to the surrounding pixels produces a stimulus perceptible when viewed through the eyepiece from the subject position.

This is neither taught nor disclosed by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JOHANSSON et al (US 2010/0315594) discloses LCD displays, but they do not overlap.  ONO (US 2018/0081229), O’BRIEN et al (US 2018/0181287) and other prior art discloses overlapping displays, but they, along with JOHANSSON et al, do not disclose:
each pixel being controllable so as to vary, in use, its transmittance to light generated by the back-light such that changing the transmittance of one or more pixels at corresponding positions in each of the first and second LCD screens relative to the surrounding pixels produces a stimulus perceptible when viewed through the eyepiece from the subject position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD